Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 was compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins et al. (US 10645337 B1) hereinafter Mullins.
Regarding Claim 1, Mullins teaches a video receiver for receiving a video signal transmitted in analog format over a video link (fig.8, col 13, lines 27-44, fig.9, col 17, lines 45-55; a video receiver 920 for receiving a video signal), the video receiver comprising: an interferer identification circuit, configured to identify an interference signal from one of vertical blanking intervals (VBIs) of the video signal (fig.8-9; col.16; lines 4-27; identify phase difference signal by comparing the noise of video signal vertical blanking intervals); and an interferer removal circuit, configured to generate a filtered video signal, wherein generation of the filtered video signal includes, for each line of a plurality of lines of a frame of the video signal (fig.8-9; col.9;  lines 17-26; generation of the filtered video signal): generating an adjusted interference signal by adjusting a phase of the interference signal to match a phase of a noise signal in at least a portion of a horizontal blanking interval (HBI) associated with the line (fig.5-7; col.15; lines 24-45; adjusting a phase of the interference signal to match a phase of a noise signal in a HBI), and subtracting the adjusted interference signal from a plurality of active pixel values of the line (fig.8-9; col.16; lines 24-45; removing or eliminating the noise is the subtracting the noise from the video signal or the pixel signal).  

Regarding Claim 2, Mullins teaches the video receiver according to claim 1, wherein subtracting the adjusted interference signal includes, for each active pixel value of the plurality of active pixel values of the line, subtracting a corresponding value of the adjusted interference signal (fig.8-9; col.14; lines 41-65; removing the noise from the pixel signal subtracting interference signal for active pixel).  

Regarding Claim 3, Mullins teaches the video receiver according to claim 1, wherein generating the adjusted interference signal further includes adjusting an amplitude of the interference signal to match an amplitude of the noise signal in the HBI associated with the line (fig.5-7; col.15; lines 24-45; adjusting a phase of the interference signal to match a phase of a noise signal in an HBI and amplitude of the interference signal).   

Regarding Claim 8, Mullins teaches the video receiver according to claim 1, further comprising one or more of: a buffer for storing the interference signal, a buffer for storing the adjusted interference signal, and a buffer for storing the noise signal (fig.8-9; col.20; lines 50-67; processor 915 coupled to memory elements 917 storing the interference signal).  

Regarding Claim 9, Mullins teaches the video receiver according to claim 1, further comprising a processor, configured to generate a processed filtered video signal by processing the filtered video signal in preparation for rendering a video content of the filtered video signal on a display (fig.8-9; col.3; lines 1-6; col.9; lines 1-30; rendering a video content to display).   

Regarding Claim 10, Mullins teaches the video receiver according to claim 1, further comprising a display (fig.4), configured to display a video content of the filtered video signal (fig.8-9; col.9; lines 1-30; rendering a video content to output signal to display).   

Regarding Claim 10, Mullins teaches same reason as Claim 1.

Regarding Claim 12, Mullins teaches the video system according to claim 11, wherein: the second portion of the video signal is a portion of a horizontal blanking interval (HBI) associated with a video line of a frame of the video signal, and subtracting the adjusted first interference signal from the plurality of active pixel values of the portion of the video signal includes subtracting the adjusted first interference signal from a plurality of active pixel values of the video line (fig.5-7; col.15; lines 24-45; adjusting a phase of the interference signal to match a phase of a noise signal in a HBI).   

Regarding Claim 13, Mullins teaches the video system according to claim 12, wherein the one or more circuits of the receiver are configured to repeat identifying the second interference signal, generating the adjusted first interference signal, and subtracting the adjusted first interference signal for each of a plurality of video lines of the video signal (fig.8-9; col.14; lines 41-65; removing the noise from the pixel signal subtracting interference signal). 

Regarding Claim14, Mullins teaches the video system according to claim 13, wherein the plurality of video lines of the video signal includes video lines of a single frame (fig.8-9; col.9; lines 31-45; video signal includes video of single frame). 

Regarding Claim 15, Mullins teaches the video system according to claim 11, wherein the one or more circuits of the receiver are configured to repeat identifying the first interference signal for each of a plurality of frames of the video signal (fig.8-9; col.9; lines 31-45; identifying the first interference signal). 

Regarding Claim 16, Mullins teaches the video system according to claim 15, wherein the one or more circuits of the receiver are configured to repeat identifying the second interference signal, generating the adjusted first interference signal, and subtracting the adjusted first interference signal for each video line of a plurality of video lines of each of the plurality of frames of the video signal (fig.8-9; col.14; lines 41-65; removing the noise from the pixel signal subtracting interference signal for active pixel removing the noise from the pixel signal subtracting interference signal). 

Regarding Claim 17, Mullins teaches the video system according to claim 11, wherein generating the adjusted first interference signal further includes adjusting a a of the first interference signal based on a magnitude of the second interference signal (fig.5-7; col.15; lines 24-45; adjusting a phase of the interference signal to adjusting a magnitude of the first interference signal). 

Regarding Claim 18, Mullins teaches the video system according to claim 11, wherein the first portion of the video signal includes one or more vertical blanking intervals (VBIs) of the video signal (fig.8-9; col.16; lines 4-27; video signal includes one or more vertical blanking intervals).  

Regarding Claim 10, Mullins teaches same reason as Claim 1.

Regarding Claim 20, Mullins teaches the non-transitory computer-readable storage medium according to claim 19, wherein: the first portion of the video signal is a portion of one of vertical blanking intervals (VBIs) of the video signal (fig.8-9; col.16; lines 4-27; comparing the noise of video signal vertical blanking intervals), the second portion of the video signal is a portion of one of horizontal blanking intervals (HBIs) of the video signal, and the instructions further cause the processor to: repeat identifying the first interference signal for each of a plurality of frames of the video signal, and repeat identifying the second interference signal, generating the adjusted first interference signal, and subtracting the adjusted first interference signal for each of a plurality of video lines of each of the plurality of frames of the video signal (fig.5-7; col.15; lines 24-45; adjusting a phase of the interference signal to match a phase of a noise signal in a HBI).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 4 and claims depended on claim 4 which specifically comprises the following features in combination with other recited limitations:--  adjusting the phase includes: performing a cross-correlation of the interference signal and the noise signal in the HBI associated with the line, and adjusting the phase based on a peak in the cross-correlation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAYEZ BHUIYAN/
Examiner, Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698